                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

CHRISTOPHER GEORGE                         )
DUFFEK,                                    )
                                           )
                     Petitioner,           )                   8:19CV459
                                           )
              v.                           )
                                           )
STATE OF NEBRASKA,                         )       MEMORANDUM AND ORDER
                                           )
                     Respondent.           )
                                           )


      This habeas corpus action is before me for initial review. It plainly appears
from the petition and the files and records that the petitioner is not entitled to relief.1
Therefore the petition for writ of habeas corpus will be denied and dismissed with
prejudice. See Rule 4 of the Rules Governing § 2254 Cases in the United States
District Courts.

      On or about January 25, 2010, Petitioner entered a “no contest” plea to
attempted murder in the second degree at what had previously been scheduled for a
bench trial. He was sentenced to 25-40 years in prison. Petitioner was represented by




       1
       I take judicial notice of the state court records. See Stutzka v. McCarville, 420
F.3d 757, 761 n.2 (8th Cir. 2005) (court may take judicial notice of public records);
Federal Rule of Evidence 201 (providing for judicial notice of adjudicative facts).
Nebraska’s judicial records may be retrieved on-line through the Justice site. It is
available at https://www.nebraska.gov/justicecc/ccname.cgi. The Nebraska Court of
Appeals number for the direct appeal in this matter is CR 10-402 and the trial court
number is CR 09 57.
Jeffery A. Pickens from Nebraska’s Commission on Public Advocacy.2 Mr. Pickens
perfected an appeal, but on August 27, 2010, the Nebraska Court of Appeals
summarily affirmed. There was no petition for further review submitted to the
Nebraska Supreme Court. The files and records, including the petition itself, show
that no state post-conviction action was filed either. This federal petition was not filed
until October 21, 2019, more than nine years after the state proceedings concluded.

       Petitioner recognizes that his habeas petition is far past the one-year statute of
limitation set forth in 28 U.S.C. § 2244(d). But in answer to question 18 posed in the
official form, Petitioner endeavors to excuse his late filing by in essence seeking
equitable tolling:

      The Attorney Jeffery A Pickens failed to file petition under 28 U.S.C.
      for a writ of Habeas Corpus after my post conviction he withdrew from
      the case without telling me what to do for the next court proceedings I
      shouldn’t be barred from filing this writ of habeas corpus petition
      because I didn’t know anything that was going on when the Attorney
      Jeffery A Pickens was representing me so I feel that one year statute of
      limitations shouldn’t apply to me.

Filing no. 1 at CM/ECF pp. 13-14.3

      Generally, a litigant seeking equitable tolling must establish two elements: “(1)
that he has been pursuing his rights diligently, and (2) that some extraordinary
circumstance stood in his way.” Walker v. Norris, 436 F.3d 1026, 1032 (8th Cir.
2006); see also Kreutzer v. Bowersox, 231 F.3d 460, 463 (8th Cir. 2000) (“Equitable

      2
        The Commission, a state entity designed to assist Nebraska counties, provides
legal representation to indigent defendants charged with first degree murder and
serious violent or drug related felonies. Mr. Pickens is currently the Commission’s
Chief Counsel. See <https://ncpa.nebraska.gov/>.
      3
        None of the statutory exclusions found in § 2244(d)(1)(B)-(D) are implicated
by the claims of Petitioner.

                                            2
tolling is proper only when extraordinary circumstances beyond a prisoner’s control
make it impossible to file a petition on time.”), cert. denied, 534 U.S. 863 (2001).

       The Eighth Circuit has reiterated, with respect to equitable tolling of the
deadline for § 2254 petitions, “that ‘[a]ny invocation of equity to relieve the strict
application of a statute of limitations must be guarded and infrequent, lest
circumstances of individualized hardship supplant the rules of clearly drafted
statutes.’” Cross-Bey v. Gammon, 322 F.3d 1012, 1015 (8th Cir. 2003) (citation
omitted). I take that instruction seriously.

      Here, Petitioner has not demonstrated that he pursued his rights diligently.
After all, the petition in this case was late by over eight years.

       Moreover, it is clear that nothing extraordinary stood in Petitioner’s way. He
endeavors to lay the responsibility for his late filing at the feet of his state public
defender. But that will not fly even if I assume the doubtful proposition that Mr.
Pickens was somehow ineffective for the reasons asserted by Petitioner and that such
error occurred nine or so years ago.4 See, e.g., Lawrence v. Florida, 549 U.S. 327,
336-37 (2007) (no equitable tolling due to confusion about the law, court-appointed
counsel’s miscalculation, or petitioner’s alleged mental incapacity). Indeed, ordinary
ineffective assistance of counsel claims simply do not provide a basis for equitable
tolling. See, e.g., Muhammad v. United States, 735 F.3d 812, 816 (8th Cir. 2013)
(denying equitable tolling and stating that an attorney’s negligence or mistake as
opposed to serious misconduct is not generally an extraordinary circumstance that
could equitably toll one-year statute of limitations).

      Finally, a petitioner cannot appeal an adverse ruling on his petition for writ of


      4
        Since Mr. Pickens was a state public defender, I doubt whether he had any
obligation to explain federal law.

                                          3
habeas corpus under § 2254 unless he is granted a certificate of appealability. 28
U.S.C. § 2253(c)(1); 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b)(1). The standards
for certificates (1) where the district court reaches the merits or (2) where the district
court rules on procedural grounds are set forth in Slack v. McDaniel, 529 U.S. 473,
484-485 (2000). I have applied the appropriate standard and determined that
Petitioner is not entitled to a certificate of appealability.

      IT IS ORDERED that the habeas corpus petition, Filing no. 1, is denied and
dismissed with prejudice. No certificate of appealability has been or will be issued.
Judgment will be issued by separate document.

      DATED this 12th day of November, 2019.

                                         BY THE COURT:

                                         s/ Richard G. Kopf
                                         Senior United States District Judge




                                            4
